Citation Nr: 1605496	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  05-27 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for the service-connected residuals of a right (dominant) wrist fracture from May 1, 2008, to September 30, 2010, and the propriety of the rating reduction to 10 percent, effective October 1, 2010, forward, to include entitlement to a temporary total rating for convalescence based on right wrist surgery. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to September 1983 and from June 1984 to October 1984. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the RO. 

In November 2008, the Board first remanded the case to the RO for additional development of the record.   

In August 2009, the Board issued a decision that denied the claim for a schedular rating in excess of 10 percent for the service-connected residuals of the right wrist fracture and remanded the matter of an increased rating higher than 10 percent on extraschedular basis to the RO for addition procedural development and action.   However, when the case was returned to the Board, it was learned for the first time that, in a rating decision dated in April 2008, the RO had assigned an increased rating of 20 percent for the service-connected right wrist fracture residuals, effective on May 1, 2008.  The RO also assigned a 100 percent schedular rating for the service-connected disability, effective on April 1, 2007 and running through April 2008.

In addition, the Board learned for the first time that, in a December 10, 2009 rating decision, the RO had found on the basis of clear and unmistakable error that a temporary total rating based on the need for convalescence should have been assigned for the period, beginning on April 1, 2007, through April 2008, following the performance of surgery for the service-connected fracture residuals of the right scaphoid performed in March 2007.  Moreover, while the appeal was still pending, the Board learned for the first time that, in a rating decision dated in July 2010, the RO had reduced the rating of 20 percent to 10 percent for the service-connected residuals, fracture, right scaphoid, effective from October 1, 2010. 

In November 2010, the Board vacated its earlier decision of August 10, 2009, for due process reasons.  The Board then remanded the issue of an increased rating for the service-connected residuals of a right wrist fracture from May 1, 2008, for readjudication on a de novo basis.

Also during the pendency of the appeal, in September 2013, the Veteran filed an informal claim of entitlement to a temporary total rating for convalescence based on January 2012 right wrist surgery. 

Thereafter, in the November 2013 SSOC which readjudicated de novo the increased rating claim for right wrist disability since May 1, 2008, the RO also adjudicated the issue of entitlement to a temporary total rating for convalescence based on claimed January 2012 right wrist surgery.  In August 2014 and January 2016 argument, the Veteran continued to present argument for a higher rating, to include a temporary total rating based on January 2012 surgery, for his right wrist disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Further development is necessary prior to analyzing the merits of the increased rating claim on appeal.  

The record shows that the Veteran last underwent a right wrist examination for VA compensation purposes in February 2009.  Since then, he has submitted private medical evidence which suggests a worsening of disability.  In this regard, according to July 2013 private medical records from Capital Region Orthopaedics, he presented with ongoing intermittent right wrist pain which at times becomes so severe that he is unable to use his right hand.  On examination, he had no active or passive extension of the right wrist, and 30 degrees flexion.  Radial and ulnar deviation was decreased.  His right hand grip strength was decreased.  Impression was right scaphoid nonunion, now healed with open reduction internal fixation with bone grafting.  Significantly, the physician noted that the Veteran has had progressive arthritis in the radio-styloid region of the wrist.  The physician stated that the Veteran's right wrist will likely progress over time and he may need additional surgical treatment for debridement.  The physician stated further that at this point, the Veteran has a 66 percent loss of use of his right hand and wrist based on restricted motion and restricted use for activities.

In light of this evidence suggesting a worsening of disability and the fact that the Veteran's right wrist has not been examined for VA compensation purposes in the past 7 years, the Board finds that a new VA examination should be provided to him.

Moreover, with regard to the claim for a temporary total rating, the RO indicated in its November 2013 SSOC that the record contains no evidence of the Veteran having had surgery on his right wrist in January 2012; instead, the evidence shows that his right wrist pain was treated with medication and a splint (see VA emergency room notes dated on January 20, 2012, located on "Virtual VA").  In response, the Veteran's representative stated that the Veteran contends that he had surgery on his right wrist in January 2012.  See August 2014 VA Form-646.  Therefore on remand, the Veteran should also be given an opportunity to provide this evidence and/or relevant information to support his temporary total claim.    

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran and ask him to provide the actual medical evidence concerning his claimed January 2012 right wrist surgery and/or provide detailed information as to the exact date of claimed surgery and the name and address of the medical provider who performed the surgery.  

Based on the Veteran's response, request and associate with the claims file any outstanding records identified by the Veteran.  Provide, if necessary, the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any identified non-VA medical providers and ask that the form(s) be completed and returned.
2.  Obtain and associate with the claims file any outstanding VA medical evidence.

3.  Then, provide the Veteran with a VA examination of his right wrist for the purpose of ascertaining the current nature and extent of severity of his service-connected residuals of a right wrist fracture.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination and the examination report should reflect that such review was conducted.

All necessary diagnostic testing, and evaluations should be completed.  The examiner is asked to address the following:

(a).  Identify all symptomatology associated with the Veteran's residuals of right wrist fracture.

(b).  Provide the range of motion of the right wrist (palmar flexion, dorsiflexion, ulnar and radial deviation) and right forearm (flexion and extension) expressed in degrees. 

(c).  Indicate whether the limitation of motion was confirmed by findings such as swelling, muscle spasm, or other satisfactory evidence of painful motion; and indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured area(s) is/are used repeatedly over a period of time; and determine whether the affected joint region(s) exhibits weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of additional range of motion lost due to any weakened movement, excess fatigability or incoordination.

(d).  Indicate the presence of ankylosis of the right wrist.  If present, state whether the ankylosis is:  Favorable in 20 to 30 degrees dorsiflexion; any other position, except favorable; or unfavorable in any degree of palmar flexion, or with ulnar or radial deviation.

(e).  Identify any functional impairment associated with the Veteran's service-connected right wrist disability, including what kind of employment limitations that might result, if any.

(f).  Comment on any right wrist surgery the Veteran underwent in January 2012.

A complete rationale for any opinion expressed shall be provided in a legible report.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.

4.  Then, readjudicate the issue on appeal.  If any determination is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




